Citation Nr: 1603944	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-24 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned to bilateral hearing loss
(in excess of 0 percent from January 30, 2001, 10 percent from August 19, 2003, 60 percent from April 2, 2005, and 70 percent from June 13, 2014).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 2, 2005.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to August 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Historically, in the October 2002 rating decision the RO, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective January 30, 2002.  The Veteran disagreed with the rating assigned and in a March 2003 rating decision, the RO assigned an earlier effective date of January 30, 2001, for the award of service connection for bilateral hearing loss.  The Veteran continued his appeal for an increased rating and in a June 2005 rating decision, the RO granted an increased rating of 60 percent, effective April 2, 2005.  The RO issued a statement of the case (SOC) on the same date as the June 2005 rating decision, addressing the issue of entitlement to an increased rating for bilateral hearing loss.  The Veteran responded, also in June 2005, with a VA Form 9, substantive appeal, stating that an earlier effective date for the 60 percent rating was warranted.  His claim was, thereafter, developed and adjudicated as an earlier effective date claim.

In December 2006, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  A transcript of that hearing is associated with the claims file. 

In a May 2007 decision, the Board, in pertinent part, denied entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for bilateral hearing loss.  In September 2007, the Veteran submitted a statement that served as both a motion for reconsideration and a motion for clear and unmistakable error (CUE) as to that decision.  The Board denied the motion for reconsideration in March 2008, and denied the motion for CUE in March 2009.  However, in February 2010, the Board determined that evidence pertinent to the issue of entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for the Veteran's bilateral hearing loss was in VA's constructive possession at the time of the Board's May 2007 decision, but was not associated with the claims file or received at the Board until after its issuance.  Accordingly, the May 2007 Board decision addressing the issue of entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for the Veteran's bilateral hearing loss was vacated.  Similarly, because the May 2007 Board decision had been vacated, that meant there was no final decision in that matter, and therefore there could be no motion for CUE in the May 2007 decision.  Accordingly, the March 2009 Board decision addressing the motion for CUE was also vacated.

In February 2010, the Board remanded the Veteran's claim of an earlier effective date for additional development.  Pursuant to such development, in a March 2011 rating decision, the RO granted a 10 percent rating for the Veteran's bilateral hearing loss, effective August 19, 2003. 

In October 2011, the Board recognized that the Veteran's claim for an increased rating remained on appeal, and re-characterized issues, to include the increased rating claim and remanded for a hearing before a Decision Review Officer (DRO) at the RO. 

In July 2012, a hearing was held before a DRO at the RO.  A transcript of the hearing is associated with the Veteran's claims file. 

The Veterans Law Judge who issued the February 2010 and October 2011 decisions is no longer with the Board and the case has been reassigned to the undersigned.  In February 2013, the Veteran testified at a videoconference hearing at the RO before the undersigned sitting in Washington, DC, and a transcript of that hearing is of record.  Notably, during the February 2013 Board hearing, and other statements submitted by the Veteran, he indicated that seeks an increased rating for all stages currently on appeal, and not just an earlier effective date for the 60 percent rating.  In light of this, the Board has again recharacterized the claim as stated on the first page.  Notably, the Veteran is not prejudiced by this interpretation of his claim, as it is favorable to him.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). During the pendency of this appeal, in a May 2006 rating decision, the Veteran was awarded a TDIU rating, effective from April 2, 2005.  In a May 2011 statement, the Veteran's representative argued that the Veteran was entitled to a TDIU rating prior to that date.  Because the ratings assigned for the Veteran's bilateral hearing loss disability were (partially) increased subsequent to the May 2006 rating decision, and in light of the Court's holding in Rice, the Board finds that the question of whether an increased rating may be warranted for the period prior to April 2, 2005, based on entitlement to a TDIU rating is part of the Veteran's appeal for higher ratings for his service-connected bilateral hearing loss. For the sake of clarity, the Board has separately listed this issue above.

In August 2013, the claims were remanded for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

The Board's August 2013 remand instructed the AOJ to, among other things, contact the audiologists who conducted the January 2002, February 2002, April 2002, and December 2002 audiometry reports of record and ask that they (i) provide the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); and (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test.
Subsequently, in May 2014, the AOJ contacted the Veteran, as opposed to the audiologists, and request that he send additional pertinent evidence and to complete and return a VA form 21-4142, authorization and consent to release information, to obtain records from the 2002 private audiologists already in VA's possession.  No request was made to the Veteran to obtain the missing information outlined above.

In response, the Veteran submitted duplicate treatment records, including treatment records from the 2002 private audiologists, and additional statements in support of his claims.  See, e.g., Veteran's statements dated May 2014.  

Notably, in an August 2014 statement, Dr. J.P. Taggart, F.A.C.S., who completed one of the December 2002 audiometry report, indicated that the December 2002 speech discrimination testing did not apply the Maryland CNC test, as required by 38 C.F.R. § 4.85(a).  

To date, the AOJ has not contacted the remaining private audiologists with respect to the January 2002, February 2002, April 2002 and December 2012 audiometry reports.  Therefore, to ensure substantial compliance with the Board's August 2013 remand directives, clarification regarding these remaining audiological reports dated in 2002 is necessary to decide claim.  See Stegall, supra; see also Savage v. Shinseki, 24 Vet. App. 259 (2011).

Also, in a May 2014 statement, the Veteran reported that he underwent a VA audiological evaluation on December 18, 2013.  Notably, the Veteran submitted a portion of the December 2013 VA audiological evaluation; however, the puretone thresholds for each ear at the appropriate frequencies and speech discrimination testing numbers were not provided.  Thus, on remand the December 2013 VA audiological evaluation, in its entirety, should be obtained.  

Lastly, the claim of entitlement to TDIU prior to April 2, 2005, is inextricably intertwined with the increased bilateral hearing loss claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the VA audiological evaluation conducted at the Tampa VA Medical Center on December 18, 2013, as well as all other outstanding VA treatment records dated since July 2014.  All such available documents should be associated with the claims file.

2.  Contact (a) Dr. J.S. Atkins who conducted the January 2001 audiometry report, (b) Dr. Ayadi who conducted the April 2002 audiometry report, and (c) Dr. Holloway who conducted the January 2002, February 2002, and December 2002 audiometry reports.  Ask that the audiologists (i) provide the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz ); and (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test.  All attempts to seek clarification, and any response received, must be documented in the claims file.

In the event that the AOJ is unable to obtain this clarification from the audiologists, contact the Veteran and afform him the opportunity to obtain the specific missing information.  

3.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



